Electronically Filed
                                                         Supreme Court
                                                         SCWC-29374
                                                         24-JAN-2012
                                                         02:20 PM



                             SCWC-29374

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       RICHARD DAMIAN SERRANO,
                   Petitioner/Defendant-Appellant,

                                 vs.

                         STATE OF HAWAI#I ,
                   Respondent/Plaintiff-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (ICA NO. 29374; S.P.P. NO. 03-1-0001 (CR. NO. 95-0-0321))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant Richard Damian Serrano’s

Application for Writ of Certiorari filed on December 15, 2011, is

hereby rejected.

          DATED: Honolulu, Hawai#i, January 24, 2012.

Michael Jay Green for
                                /s/ Mark E. Recktenwald
Petitioner/Defendant-
Appellant on the
                                /s/ Paula A. Nakayama
application.
                                /s/ Simeon R. Acoba, Jr.
Jack N. Matsukawa,
Deputy Prosecuting
                                /s/ James E. Duffy, Jr.
Attorney for Respondent/
Plaintiff-Appellee on
                                /s/ Sabrina S. McKenna
the response.